DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 4-6 of the response, filed 02/16/2021, with respect to the rejection(s) of claims 1, 3-4, and 6  under 35 U.S.C. § 102(a)(1) as anticipated by Chang (US 2010/0301146)/ the rejection(s) of  claims 1, 3-4, and 6-7 under 35 U.S.C. § 103 as  by unpatentable over Martyak (US 2005/0037936) in view of Chang ( US 2010/0301146) ( particularly the arguments that Chang/Martyak fails to disclose, teach, or suggest the claimed feature of “wherein the oxidizing agent is one or more permanganates as required in amended claim 1; a person of ordinary skill in the art would not have combined Martyak and Chang in the manner asserted by the Office, with any reasonable expectation of success regarding the claimed polishing compositions and methods  because Martyak and Chang concern two 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claim(s) 1, 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 2016/0060488) and Martyak (US 2005/0037936)
It is noted that claims 1, 6 drawn to a composition claim and the recitations of "used for polishing a material having a Vickers hardness of 1500 Hv or higher", " as a polishing aid" and "wherein the material subject to polishing is silicon carbide" are considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[Tjhe discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not 
    Singh discloses a polishing composition, the composition comprising an alumina abrasive and water (page 2, para 0017, 0020-0021, page 6, para 0063), an oxidizing agent comprises of permananates such as KMnO4 (page 3, para 0031), wherein the alumina abrasive has an lEP/isoelectric point of (i.e > 8) (page 2, para 0021) and the polishing composition has the pH of 9-14 (page 3, para 0030), which reads on the wherein the alumina abrasive has an lEP/isoelectric point that is lower than the pH of the polishing composition. Singh also discloses that SiC is the material subject to polishing (page 2, para 0017-0018). Since the applicants discloses that “It is noted that the isoelectric point of SiC is around 3 to 4” in page 19 of the instant specification, Singh’s teaching of the alumina abrasive has an lEP/isoelectric point of (i.e > 8) (page 2, para 0021) reads on the lEP/isoelectric point of the alumina abrasive is higher than the IEP (3-4) of the material (SiC) subject to polishing 
   Singh differs from the instant claimed inventions as per claims 1, 3 by using the alumina abrasive has an lEP/isoelectric point of  > 8 instead of the alumina abrasive has an lEP/isoelectric point that is below 8.0/wherein the isoelectric point of the alumina abrasive is 5.0 to 7.0
  Martyak discloses a polishing composition, the comprising an alumina abrasive and water (page 3, para 0042, page 4, para 0051), an oxidizing agent (page 3, para 0049), wherein the alumina abrasive has selected lEP/isoelectric point varies from 3.8-9.4 (page 2, para 0016-
  Since both Singh (page 2, para 0019) and Martyak (page 5, para 0067) are concerned with polishing compositions for hard material including metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the alumina abrasive having the selected isoelectric point of a value that is below 8.0/5.0 to 7.0 in Singh's polishing composition to properly control the value of the Zeta potential of the particles that may eventually adhere to the wafer surface/to prevent the particles that may eventually adhere to the wafer surface as taught in Martyak ( page 2, para 0017-0018)
 Regarding claim 4, the modified reference of Singh would have disclosed that the polishing composition has the pH of 9-14 (page 3, para 0030), which reads on wherein the pH of the polishing composition is 8.0 or higher.
Regarding claim 6, it is noted that the modified reference of Singh would have disclosed that the material subject to polishing is silicon carbide (page 2, para 0018-0019)

Claim(s) 7, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 2016/0060488) and Martyak (US 2005/0037936)
    Singh discloses a method for producing a polished object, the method comprising polishing SiC, gallium nitride ( page 2, para 0018-0019), which reads on polishing an object having a Vickers hardness of 1500 Hv or higher since the applicants disclose that “Examples of the material having a Vickers hardness of 1500 Hv or higher include diamond, sapphire (aluminum 
a polishing composition comprising an alumina abrasive and water (page 2, para 0017, 0020-0021, page 6, para 0063), an oxidizing agent comprises of permananates such as KMnO4 (page 3, para 0031), wherein the alumina abrasive has an lEP/isoelectric point of (i.e > 8) (page 2, para 0021) and the polishing composition has the pH of 9-14 (page 3, para 0030), which reads on the wherein the alumina abrasive has an lEP/isoelectric point that is lower than the pH of the polishing composition. Singh also discloses that SiC is the material subject to polishing (page 2, para 0017-0018). Since the applicants discloses that “It is noted that the isoelectric point of SiC is around 3 to 4” in page 19 of the instant specification, Singh’s teaching of the alumina abrasive has an lEP/isoelectric point of (i.e > 8) (page 2, para 0021) reads on the lEP/isoelectric point of the alumina abrasive is higher than the IEP (3-4) of the material (SiC) subject to polishing
Singh differs from the instant claimed invention as per claim 7 by using the alumina abrasive has an lEP/isoelectric point of  > 8 instead of the alumina abrasive has an lEP/isoelectric point that is below 8.0
  Martyak discloses a polishing composition, the comprising an alumina abrasive and water (page 3, para 0042, page 4, para 0051), an oxidizing agent (page 3, para 0049), wherein the alumina abrasive has selected lEP/isoelectric point varies from 3.8-9.4 (page 2, para 0016-0017), which reads on alumina abrasive has an lEP/isoelectric point that is below 8.0
Since both Singh (page 2, para 0019) and Martyak (page 5, para 0067) are concerned with method of polishing hard material including metals, it would have been obvious to one of 
Regarding claim 8, the modified reference of Singh would have disclosed that the polished object is formed of diamond, sapphire, silicon carbide gallium nitride (page 2, para 0018-0019)
Regarding claims 9-10, the modified reference of Singh would have disclosed that the polished object has a surface to be polished, the surface being formed of silicon carbide/single crystal silicon carbide (page 2, para 0017-0019)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAN VINH/Primary Examiner, Art Unit 1713